Citation Nr: 1033779	
Decision Date: 09/09/10    Archive Date: 09/21/10

DOCKET NO.  08-33 933	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

M. Riley, Associate Counsel





INTRODUCTION

The Veteran served on active duty from March 1965 to December 
1967.  This case comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2007 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran contends that a current hearing loss disability and 
tinnitus were incurred during active duty in the Republic of 
Vietnam due to noise exposure from his service on the flightline.  
Service personnel records establish that the Veteran served with 
the 18th Aviation Company in Vietnam, and while his DD-214 
indicates a military occupational specialty of clerk typist, the 
Veteran is competent to report that he managed a parts department 
that required his presence on the flightline.  

The Veteran reported in October 2007 that he had not received 
treatment for his hearing loss or his tinnitus, and he has not 
since reported any such treatment.  Although current medical 
records do not contain diagnoses of hearing loss or tinnitus, the 
Veteran has reported undergoing treatment at the Kansas City VA 
Medical Center (VAMC).  In December 1996, he reported that his 
porphyria cutanea tarda had been diagnosed there in 1992.  In 
August 2007, he reported that his hypertension had been diagnosed 
there "around 1979 - 1981."  He also reported current treatment 
for hypertension at that facility in July 2008.  Furthermore, he 
reported experiencing decreased hearing during an Agent Orange 
registry examination in December 1990. The procurement of 
potentially pertinent VA medical records referenced by the 
Veteran is required.  Where VA has constructive and actual 
knowledge of the availability of pertinent reports in the 
possession of the VA, an attempt to obtain those reports must be 
made.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).  As the 
Veteran's VAMC treatment records are potentially pertinent to his 
claims, attempts to procure them should be made.

In addition, while service treatment records are negative for 
complaints of hearing loss or tinnitus, the Veteran was diagnosed 
with deafness upon the enlistment examination in November 1964.  
His hearing was normal at the December 1967 separation 
examination, but as a pre-existing hearing loss disability was 
noted at enlistment, the Board finds that a medical opinion is 
necessary to determine the presence of any current hearing loss 
and tinnitus and its etiology.  The Veteran has also reported a 
credible continuity of symptoms with respect to his tinnitus 
since active duty service, and a VA examination is required by 
the duty to assist.  See McLendon v. Nicholson, 20 Vet. App. 79, 
83 (2006) (the type of evidence that indicates that a current 
disability "may be associated" with military service includes, 
but is not limited to, credible evidence of continuity of 
symptomatology such as pain or other symptoms capable of lay 
observation).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's complete 
treatment records from the Kansas City 
VAMC.

2.  The Veteran should be afforded a VA 
audiological examination to ascertain the 
nature and etiology of any current hearing 
loss disability and tinnitus.  The claims 
folder must be made available to and be 
reviewed by the examiner.  The examination 
report should reflect that the claims folder 
was reviewed.

After performing a physical examination, 
including an audiogram, and reviewing the 
claims folder, the examiner should proffer 
an opinion as to whether the Veteran has a 
bilateral hearing loss disability and/or 
tinnitus.  If so, the examiner should state 
whether it is at least as likely as not (a 
50 percent or better probability) that the 
current hearing loss or tinnitus is 
etiologically related to any incident of 
active duty service, to include the 
Veteran's reported noise exposure.  The 
examiner should also state whether it is at 
least as likely as not that any current 
hearing loss represents an aggravation of 
the deafness noted on the Veteran's November 
1964 enlistment examination. 

The examiner should provide a rationale for 
any stated opinions.

3.  The claims should then be readjudicated.  
If the claims remain denied, issue a SSOC to 
the Veteran and his representative before 
returning the case to the Board, if 
otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
Mary Gallagher
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


